Exhibit 10.1


RENASANT CORPORATION
PERFORMANCE BASED REWARDS PLAN


Renasant Corporation, a corporation organized and existing under the laws of the
State of Mississippi (the “Company”), hereby establishes this Performance Based
Rewards Plan, subject to the terms and conditions set forth below, effective for
services rendered on and after January 1, 2019 (the “Effective Date”) (the
“Plan”).


Section 1 – Purpose and Prior Arrangements:


The purposes of the Plan are to: (a) provide an opportunity for annual cash
incentives to eligible officers and employees of the Company, Renasant Bank (the
“Bank”) and their respective Affiliates (as defined below); (b) attract and
retain officers and employees; and (c) further align the interests of employees
and officers with the interests of its shareholders. This Plan is further
intended to replace and supersede, as of the Effective Date, any other written
or oral arrangement related to annual performance-based cash rewards plans for
eligible employees maintained by the Company, the Bank or an Affiliate thereof
(the “Prior Arrangements”). For the avoidance of doubt, rewards earned and
payable for services rendered prior to the Effective Date shall not be otherwise
affected by the adoption of this Plan, and shall be and remain subject to the
terms and conditions of the Prior Arrangement(s).
 
Section 2 – Definitions:


2.1    “Affiliate” means any corporation or other form of entity of which the
Company owns, from time to time, directly or indirectly, at least 80% of the
total combined voting power of all classes of stock or other equity interests,
including the Bank.
    
2.2    “Award” means a cash payment made in accordance with the terms and
conditions of the Plan.


2.3    “Board” means the Board of Directors of the Company.


2.4    “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2011 Long-Term Incentive Compensation Plan, as the same may be
amended, superseded or replaced from time to time.


2.5    “Code” means the Internal Revenue Code of 1986, as amended, including any
regulation, rule or other guidance promulgated thereunder.


2.6    “Committee” means the Compensation Committee of the Board.


2.7    “Compensation” means regular, periodic base salary or, for those Eligible
Employees who are paid on an hourly basis, “eligible compensation” as determined
in accordance with the Bank’s standard payroll practices. In either event, such
amount (a) shall include customary deductions and deferrals made under the
Bank’s Executive Deferred Income Plan, the Company’s Deferred Stock Unit Plan,
the Bank’s tax-qualified retirement plan and any other plan of deferred
compensation maintained by the Company or the Bank; and (b) shall exclude awards
payable under this Plan or a Prior Arrangement or other incentive plan or
arrangement, sign-on or retention bonuses, commissions, the value of
equity-based compensation, and car and transportation allowances, cash
perquisites, reimbursements and similar items. Only Compensation actually paid
while a Participant herein shall be taken into account for purposes of
determining any Award payable hereunder.


2.8    “Determination Date” means the last business day of the first calendar
quarter of each Performance Year.


2.9    “Disability” means that a Participant is receiving long-term disability
benefits under a separate plan or policy maintained by the Company or an
Affiliate.


2.10    “Eligible Employee” means a regular, full-time, common law employee of
the Company and/or its Affiliates, including officers, determined in accordance
with the Company’s standard personnel policies and practices, but excluding: (a)
employees who participate in the Retail Sales Incentive Plan, the
Commercial/Business/Private Relationship Manager Incentive Plan or any other
incentive or commission-based plan designated or administered by the Committee;
(b) any employee who has been notified of a “performance improvement” or “job in
jeopardy” action or is otherwise subject to disciplinary action; (c) any
employee who has been excluded from this Plan by written contract or employment
agreement; (d) any employee who scores less than a “3.0” on his or her
performance evaluation immediately prior to the Payment Date (defined below);
(e) any non-exempt employee hired during a Performance Year; (f) individuals who
are classified by the Company or an Affiliate as leased or otherwise employed by
a third party; (g) independent contractors or intermittent or temporary
employees, even if any such classification is modified by audit, administrative
proceeding, litigation or otherwise; and (h) employees who are covered under
another short-term incentive plan or arrangement maintained by the Company or
the Bank. The Committee (or its delegates as described in section 6.1) has the
discretion to determine “Eligible Employees” hereunder, including the addition
or omission of individuals or groups that would otherwise be, or not be,
considered “Eligible Employees” pursuant to the above definition.


2.11    “Enhancement” means a discretionary amount payable in addition to any
amount determined under Section 4.2 hereof. Enhancements shall not be provided
in respect of an officer of the Company titled Senior Executive Vice President
or above.


2.12    “Participant” means an Eligible Employee who has been designated as such
in respect of a Performance Year.


2.13    “Payment Date” means the date designated by the Committee, but in no
event later than the 15th day of the third calendar month following the end of
each Performance Year unless the Company’s external auditors have not reviewed
and approved the Company’s earnings for the Performance Year; in such event, the
Payment Date shall mean the next payroll date following the external auditor’s
final review and certification of the Company’s earnings.


2.14    “Performance Measures” means financial or operational performance
metrics related to the Company, the Bank, a subsidiary of the Company or the
Bank, a division, unit, department or profit center of the Company or the Bank
or an Affiliate thereof, a geographic region, an individual branch or any other
corporate designation related to profitability or efficiency, which may be
expressed as an absolute amount or an amount relative to a peer group designated
by the Committee. Metrics may include, but shall not be limited to: (a) earnings
per share, whether or not calculated on a fully diluted basis; (b) earnings
before interest, taxes, or other adjustments, including adjustments for
extraordinary or non-recurring items; (c) return on equity, return on
investment, return on invested capital, or return on assets; (d) net profit
margin or increase in income, whether net income, net interest income, or
otherwise; (e) growth in income or revenue, whether net or gross, or growth in
market share; (f) credit quality, net charge-offs, the ratio of non-performing
assets to total assets or loan loss allowance as a percentage of nonperforming
assets, (g) the ratio of noninterest expense to average assets, the ratio of net
charge-offs to average loans, the ratio of loans 30-89 days past due to average
loans, and the ratio of nonperforming loans to average loans, (h) growth in
loans or deposits or change in capital ratios; or (i) any permutation or ratio
combining one or more of the foregoing metrics. A single Performance Measure may
be established for all Participants, and/or Performance Measures may be
established with respect to groups of Participants, whether by individual or by
job title, job classification, geographic region, division, department, or other
reasonable method. As applicable, Performance Measures shall be determined in
accordance with Generally Accepted Accounting Principles (“GAAP”) then in
effect, provided that the Committee may disregard the effect of unusual or
infrequently occurring items, as determined under GAAP.


2.15    “Performance Year” means the Company’s fiscal year during which the
services giving rise to an Award are rendered.


2.16    “Retirement” means that a Participant has voluntarily separated from
service with the Company and its Affiliates; provided that at the time of such
separation he or she has attained age 55 and completed ten years of service
(based on the Participant’s benefit seniority date) and is in good standing, or
has attained age 65 and is in good standing.


Section 3 – Participation:


3.1    Designation. Participants shall be eligible to receive Awards hereunder
when designated by the Committee. Eligible Employees may be designated
individually or by groups or categories, in the discretion of the Committee.
Unless otherwise provided by the Committee, any such designation shall be made
not later than the Determination Date.


3.2    New Employees. If an employee who is otherwise an Eligible Employee first
begins his or her employment during a Performance Year, he or she shall be
designated as a Participant herein, unless otherwise determined by the
Committee.


Section 4 – Determination of Awards:


4.1    Determination of Performance Measures. Not later than the Determination
Date, the Committee shall: (a) determine the Performance Measures applicable for
the Performance Year; and (b) for each of the Performance Measures, set a
minimum performance level below which no incentive shall be earned (a
“Threshold” level), the anticipated level of performance (a “Target” level) and
a maximum performance level above which no additional amount may be earned (a
“Superior” level).


4.2    Determination of Participants and Individual Awards. As of each
Determination Date, the Committee shall designate: (a) those Eligible Employees
(which may be individuals or groups of eligible employees categorized by title,
role or other factors) who shall participate in the Plan; (b) the Performance
Measures applicable with respect to each such Participant and the weight given
to each such measure; and (c) the amount of the Award payable to each
Participant if Threshold, Target, and/or Superior levels of performance are
attained, which may be expressed as a percentage of Compensation or a fixed
dollar amount.


4.3    Attainment of Performance Measures and Payout of Awards. As soon as
practicable following the certification of the Company’s annual financial
statements by the Company’s external auditors, the Committee shall determine
whether and to what extent the Performance Measures applicable to such year have
been attained and certify the Award payout for each Participant. In the event
performance is greater or less than the Target level, but not less than the
Threshold level or more than the Superior level, the amount of each Award shall
be prorated to reflect such performance. No Award shall be paid in respect of
performance below the Threshold level and no Award shall be increased in respect
of performance above the Superior level, subject to Section 4.4 below.
    
4.4    Enhancement. In the event an Award determined in accordance with Section
4.3 hereof does not, in the Committee’s discretion, adequately recognize the
performance or contribution of any Participant (including a circumstance where
no Award would otherwise be earned based on the determinations described
herein), the Committee, in its discretion, (and subject to delegation as covered
in Section 6.1) may provide an additional Enhancement to such Participant,
whether expressed as a fixed dollar amount or as a percentage of his or her
Compensation.


4.5    Change in Status. If, during a Performance Year:


a.    A Participant is promoted, transferred or otherwise experiences a change
in position or status, any Award payable hereunder shall be based upon his or
her position as of the last day of the Performance Year, notwithstanding the
terms of any communication to the contrary.


b.    An employee becomes an Eligible Employee, or a Participant ceases to be an
Eligible Employee, any Award payable hereunder shall be determined with respect
to the period in which he or she is considered a Participant herein, and he or
she shall remain eligible for any amount otherwise earned under the terms of a
separate short-term incentive plan or arrangement under which he or she is
covered during the same Performance Year, subject to the terms of such separate
plan or arrangement.


4.6    Final Discretion. The Committee shall possess the final discretion to
adjust the amount of any Award determined hereunder, which adjustment may be
made on a participant-by-participant basis or with respect to groups or
categories of Participants.


Section 5 - Payment:


5.1    Time and Form of Payment. Awards hereunder shall be paid in the form of a
single sum on the Payment Date.


5.2    Payment Conditions. Except as expressly provided herein, as the condition
of the receipt of an award hereunder, each Participant shall be employed by the
Company or an Affiliate on the Payment Date and then in good standing.


5.3    Retirement, Death and Disability. Notwithstanding the provisions of
Section 5.2 hereof to the contrary, and unless the Committee otherwise provides,
if a Participant separates from service with the Company and all Affiliates
during a Performance Year on account of his or her death, Disability or
Retirement, the Award otherwise payable to such Participant with respect to such
year shall be determined as provided herein and a prorated amount shall be paid,
based on eligible earnings of the Participant in the Performance Year.


5.4    Change in Control. If a Change in Control occurs during a Performance
Year and unless otherwise determined by the Committee:


a.    The Performance Year shall end as of the last business day immediately
preceding the date on which the Change in Control is consummated (the “Short
Year”).


b.    Awards payable hereunder shall be determined as of the last day of the
Short Year; the Committee shall possess the discretion to reasonably adjust any
Performance Measure to the extent necessary or appropriate to determine Awards
payable in respect of such year.


c.    Any Award payable in respect of the Short Year shall be paid as soon as
practicable thereafter, but in no event later than the 15th day of the third
calendar month following the end of the Short Year.


Section 6 – Administration:


6.1    Powers. In addition to the power and authority provided elsewhere in this
Plan, the Committee shall have the discretionary power and authority to: (a)
designate Participants hereunder; (b) determine Performance Measures; (c)
determine the amount of any Award finally payable hereunder; (d) construe and
interpret the provisions of the Plan and any form or agreement related thereto;
(e) establish and adopt such rules, regulations, and procedures as may be
necessary or advisable in connection with the administration of the Plan; and
(f) make any other determination which it believes necessary or advisable for
the proper administration of the Plan.


The Committee may delegate any of the power and authority otherwise afforded to
it hereunder to one or more officers of the Company or the Bank; provided that
the Committee shall not delegate the determination of any Award for an officer
of the Company with an officer status of Senior Executive Vice President or
above to any person other than the Board, including the determination of the
Performance Measures applicable to such Award and the amount payable in respect
of such Award.


6.2    Determinations Binding. Decisions, interpretations and actions of the
Committee concerning matters related to the Plan shall be final and conclusive
on the Company, its Affiliates and Participants and their beneficiaries or
heirs. The Committee may make determinations selectively among Participants who
receive or are eligible to receive Awards hereunder, whether or not such
Participants are similarly situated.


Section 7 – General Provisions:


7.1    No Continued Employment. Participation hereunder shall not confer upon
any Participant the right to continue in the employ of the Company or an
Affiliate for any period of time or any right to continue at his or her present
or any other rate of compensation or job classification or the right to
participate in this Plan.


7.2    Non-transferability. No Award, or the expectation to receive an Award,
shall be subject to transfer, pledge, assignment, hypothecation, alienation or
otherwise encumbered or disposed of by a Participant hereunder, whether by
operation of law or otherwise, and whether voluntarily or involuntarily (except
in the event of a Participant’s death by will or the laws of descent and
distribution). Neither the Committee nor the Company shall be required to
recognize any attempted assignment of such rights by any Participant or his or
her heirs or beneficiaries.


7.3    Taxes. The Company shall have the right to withhold from any Award
hereunder any taxes required by law to be withheld.


7.4    Other Benefits. Awards hereunder shall not impair or otherwise reduce a
Participant’s compensation, life insurance, retirement or other benefits
provided by the Company or its Affiliates; provided, however, that the value of
any Award hereunder shall not be treated as compensation for purposes of
computing the value or amount of any such benefit unless otherwise provided in
the separate plan or policy providing for the establishment and administration
of such benefit.


7.5    Source of Awards. Awards hereunder shall be made from the general assets
of the Company. The status of any Participant with respect to an Award hereunder
shall be that of a general unsecured creditor of the Company, and no Participant
shall have any right, title, or interest in or to any asset of the Company.
Nothing contained in this Agreement shall be deemed or be construed to create a
trust of any kind or other fiduciary relationship between the Company and
Participant or any other person.
    
7.6    Successors and Assigns. Any obligation of the Company hereunder shall be
binding upon and inure to the benefit of its successors and assigns; any such
obligation shall inure to the benefit of and be binding upon each Participant,
including his or her heirs, estate, legatees and legal representative. If a
Participant dies before an Award is paid hereunder, payment shall be made to his
or her surviving spouse or estate, as determined in the discretion of the
Committee.


7.7    Recovery Policy. Any Award hereunder is expressly made subject to the
terms of any compensation recovery agreement or policy or policies established
by the Company, as may be in effect from time to time and with respect to which
a Participant is a party or is bound, including to the extent applicable, the
Company’s Clawback Policy.


7.8    Governing Law. The Plan shall be construed and interpreted in accordance
with the internal laws of the State of Mississippi, without regard to the
conflicts of law provisions thereof.


7.9    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


7.10    Amendment and Termination. Except as provided herein, the Company has no
obligation to maintain this Plan for any particular length of time, and the
Company may amend or terminate this Plan, in its discretion; provided that no
amendment or termination shall impair an Award that is otherwise payable as of
the earlier of the time such amendment or termination is adopted or effective.
For avoidance of doubt, a change in Performance Measures, a change in Threshold,
Target or Superior levels of performance, or a change in the amount payable
hereunder from one Performance Year to another shall not be deemed to constitute
an amendment hereunder.


7.11    Code Section 409A. It is intended that Awards hereunder shall be
excluded from the provisions of Code Section 409A under the short-term deferral
exclusion available thereunder, and that the provisions and administration of
this Plan shall be interpreted, construed and conducted in accordance with such
exclusion. Nevertheless, should any individual Award be deemed deferred
compensation subject to the provisions of Code Section 409A, such Award shall be
administered in accordance with the applicable provisions of such section.


THIS PERFORMANCE BASED REWARDS PLAN was adopted by the Board of Directors of
Renasant Corporation on October 16, 2018, to be effective as provided herein.




RENASANT CORPORATION


By: /s/ C. Mitchell Waycaster            
Date: October 19, 2018




